Citation Nr: 0524667	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
Reiter's syndrome of the lumbar spine with incapacitating 
episodes.

2.  Entitlement to a rating higher than 20 percent for 
Reiter's syndrome of the left shoulder.

3.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the right shoulder.

4.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the left knee.

5.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the right knee.

6.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the left elbow.

7.  Entitlement to a rating higher than 10 percent for 
Reiter's Syndrome of the right elbow.

8.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the left wrist.

9.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the right wrist.

10.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the left hip.

11.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the right hip.

12.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the left ankle.

13.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the right ankle.

14.  Entitlement to a rating higher than 10 percent for 
Reiter's syndrome of the cervical spine with painful motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  In the decision, the RO increased the 
rating for the veteran's service-connected Reiter's syndrome 
of the entire spine from 10 percent to 40 percent.  

In April 2003, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  The Board 
remanded the case for additional development in September 
2003.  At that time, the issue was phrased as entitlement to 
a rating in excess of 40 percent for Reiter's syndrome.

In a decision of March 2005, the RO assigned separate 
compensable ratings for the various joints affected by the 
Reiter's syndrome.  The combined rating increased to 90 
percent.  As the veteran has not indicated his satisfaction 
with the increased ratings assigned by the RO, the issues 
remain on appeal.  A claimant will generally be presumed in 
such cases to be seeking the maximum benefit allowed by law 
and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  For 
this reason, the Board concludes that the ratings for each of 
the affected joints is now considered to be on appeal.  

The Board notes that the veteran's representative has raised 
a claim for secondary service connection for depression and a 
claim for a total rating based on individual unemployability.  
However, those issues have not been certified or prepared for 
appellate review.  Accordingly, the Board refers those issues 
to the RO for any appropriate action.

The issues of entitlement to higher ratings for Reiter's 
syndrome of the lumbar spine with incapacitating episodes and 
Reiter's syndrome of the cervical spine with painful motion 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The Reiter's syndrome of the left shoulder does not limit 
motion to less than shoulder level.

3.  The Reiter's syndrome of the right shoulder does not 
limit motion to shoulder level.

4.  The Reiter's syndrome of the left knee does not limit 
flexion of the knee to less than 45 degrees, with pain.

5.  The Reiter's syndrome of the right knee does not limit 
flexion of the knee to less than 45 degrees, with pain.

6.  The Reiter's syndrome of the left elbow does not limit 
flexion of the forearm to less than 100 degrees, with pain.

7.  The Reiter's Syndrome of the right elbow does not limit 
flexion of the forearm to less than 100 degrees, with pain.

8.  The Reiter's syndrome of the left wrist does not result 
in ankylosis of the wrist or comparable limitation of motion.  

9.  The Reiter's syndrome of the right wrist does not result 
in ankylosis of the wrist or comparable limitation of motion.  

10.  The Reiter's syndrome of the left hip does not result in 
limitation of flexion to less than 45 degrees.

11.  The Reiter's syndrome of the right hip does not result 
in limitation of flexion to less than 45 degrees.

12.  The Reiter's syndrome of the left ankle does not result 
in more than moderate limitation of motion.

13.  The Reiter's syndrome of the right ankle does not result 
in more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for Reiter's syndrome of the left shoulder are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71, Diagnostic Code 5201 (2004).

2.  The criteria for a disability rating higher than 10 
percent for Reiter's syndrome of the right shoulder are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71, Diagnostic Code 5201 (2004).

3.  The criteria for a rating higher than 10 percent for 
Reiter's syndrome of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5260 (2004).

4.  The criteria for a disability rating higher than 10 
percent for Reiter's syndrome of the right knee are not met  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5260 (2004).

5.  The criteria for a rating higher than 10 percent for 
Reiter's syndrome of the left elbow are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5206 (2004).

6.  The criteria for a rating higher than 10 percent for 
Reiter's Syndrome of the right elbow are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5206 (2004).

7.  The criteria for a rating higher than 10 percent for 
Reiter's syndrome of the left wrist are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5215 (2004).

8.  The criteria for a rating higher than 10 percent for 
Reiter's syndrome of the right wrist are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5215 (2004).

9.  The criteria for a rating higher than 10 percent for 
Reiter's syndrome of the left hip are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5252 (2004).

10.  The criteria for a rating higher than 10 percent for 
Reiter's syndrome of the right hip are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5252 (2004).

11.  The criteria for a rating higher than 10 percent for 
Reiter's syndrome of the left ankle are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Code 5271 (2004).

12.  The criteria for a rating higher than 10 percent for 
Reiter's syndrome of the right ankle are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that supports to the claim.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in September 2001, January 
2004 and July 2004 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The July 2004 letter from the RO 
specifically advised him to submit any additional evidence in 
his possession which pertained to the claims.  Thus, the 
fourth element is satisfied.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable AOJ decision on a service-connection 
claim.  A VCAA notice was provided to the appellant in 
September 2001 before the RO decisions regarding the claim 
for benefits, but it did not include all required 
information.  It was not until after the rating decision on 
appeal that the veteran was provided with a complete VCAA 
letter.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of the claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given the VCAA notice letters and 
was given an ample opportunity to respond.  The appellant has 
not claimed any prejudice as a result of the timing of the 
VCAA letters.  Therefore, to decide the appeal would not be 
prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded VA examinations that were 
based on a review of the veteran's medical history and 
provided the appropriate opinions on diagnosis and functional 
loss.  The RO obtained all relevant evidence identified by 
the veteran.  The record includes his current post service 
treatment records.  The veteran has had a hearing.  The Board 
does not know of any additional relevant evidence, which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  In addition, the AOJ has fully 
complied with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

The Board has considered the full history of the veteran's 
service-connected Reiter's syndrome.  His service medical 
records include a service hospital summary which reflects 
that he was admitted in August 1968.  It was noted that he 
had been well until August 1, 1968, when he developed a 
urethral discharge.  He was treated with penicillin with 
rapid relief of dysuria, but noted that gradual onset of pain 
in the metatarsal joints of the right foot.  He was treated 
with Tetracycline with very little improvement.  Examination 
at a surgical hospital revealed redness and warmth over the 
right foot.  On August 16, 1968, he was noted to have pain 
and swelling in the right knee which was then aspirated with 
the removal of 120cc of a cloudy fluid.  On transfer to 
another service hospital he had swelling, tenderness and 
limitation of motion of the right knee with moderate swelling 
of the left knee.  There was also bilateral quad atrophy and 
moderate tenderness over the metatarsal phalangeal joints 
bilaterally.  During the hospital course, he had slow 
improvement.  On October 1, 1968, it was felt that he had 
reached maximum hospital benefit.  He was discharged to duty 
with a 30 day profile with assignment limitations against 
excessive activity.  The diagnosis was Reiter's disease.  

Upon separation from service in September 1969, the veteran 
filed a claim for disability compensation.  The report of a 
VA orthopedic examination conducted in March 1970 reflects 
that the pertinent diagnoses were synovitis of the knees, 
etiology undetermined; and metatarsalgia, bilaterally.  In a 
decision of March 1970, the RO granted service connection for 
synovitis, right knee, residual Reiter's disease, rated as 10 
percent disabling; and synovitis, left knee, residual 
Reiter's disease.  

The veteran was afforded another VA examination in March 
1978.  The report reflects complaints pertaining to joint 
symptoms in the neck, shoulders, left foot, and in the lower 
and upper back.  The impressions were Reiter's disease and 
degenerative arthritis cervical spine by X-ray.  In a 
decision of June 1978, the RO assigned a 40 percent rating 
for Reiter's disease.  That rating superseded the individual 
ratings for the left and right knee synovitis.  In a rating 
decision of October 1981, the RO noted that the Reiter's 
disease was then currently involving the lumbosacral spine.  
The RO reduced the 40 percent rating to 10 percent.  

In September 2001, the veteran, through his representative, 
requested increased compensation.  As was noted above, the RO 
increased the rating to 40 percent in a decision of February 
2002.  The veteran subsequently perfected this appeal.  The 
combined rating for the Reiter's syndrome has been raised to 
90 percent, consisting of the combined rating for multiple 
individual joint ratings.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The veteran's service-connected Reiter's syndrome, may be 
rated under Diagnostic Code 5002 by analogy to rheumatoid 
arthritis in one of two ways.  As an active process, with 
constitutional manifestations associated with active joint 
involvement, and totally incapacitating, a 100 percent rating 
is warranted.  If the manifestations are less than criteria 
for 100% but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods a 60 percent rating is warranted.  If there 
are symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, a 40 percent rating is warranted.  If there are one or 
two exacerbations a year in a well-established diagnosis, a 
20 percent rating is warranted.

In the alternative, such a disorder may be rated on the basis 
of chronic residuals such as limitation of motion.  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation.

The Board initially notes that the veteran does not have 
constitutional symptoms, weight loss, anemia or impairment of 
health so as to warrant rating the disorder as a single 
entity as an active process.  In the present case, rating the 
disorder based on chronic residuals such as limitation of 
motion of individual joints will provide the highest overall 
rating.  Accordingly, the Board will review the ratings on 
that basis.

III.  Entitlement To A Rating Higher Than 20 Percent For
 Reiter's Syndrome Of The Left Shoulder.

The RO has rated the veteran's left shoulder disorder under 
Diagnostic Code 5201, which provides that a 20 percent rating 
may be granted if there is limitation of motion of the arm to 
shoulder level.  If there is limitation of motion midway 
between the side and shoulder level, a 30 percent rating is 
warranted if the disorder affects the major extremity, and a 
20 percent rating is warranted if the disorder affects the 
minor extremity.  If there is limitation of the motion of the 
arm to 25 degrees from the side, a 40 percent rating is 
warranted for the major extremity, or a 30 percent rating is 
warranted for the minor extremity.  The Board notes that the 
VA examination report of March 2004 reflects that the veteran 
is right handed, so his left arm is his "minor" extremity.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from a service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  

The evidence pertaining to the current severity of the left 
shoulder and other joints includes testimony given by the 
veteran during a hearing held in April 2003.  At that time, 
the veteran reported that his Reiter's syndrome affected his 
whole body.  He said that his joints become extremely 
painful, and that the disorder tended to travel to joints 
that he used.  He said that this made it very difficult to do 
work.  He reported that the VA medical center was usually the 
only place he went for treatment.  He recounted that during 
his last flare-up he had pain in his foot and had to use 
crutches, and that this caused his shoulders and wrists to 
flare up.  He reported that he took medication such as 
Indocin.  He said he was working doing painting, but had only 
worked for six months of the previous year.  

The veteran's VA medical treatment records include a 
radiology report dated in October 2001 which reflects that an 
X-ray was interpreted as showing degenerative change of the 
right acromioclavicular joint.  A comprehensive new patient 
note dated in November 2001 shows that the veteran had a 
history of Reiter's syndrome with multiple joint pain in the 
back, shoulders, wrists, and hips.  On examination, the 
joints had a full range of motion with no redness or swelling 
of the elbows, wrists, shoulders, knees or ankles.  The 
pertinent diagnosis was Reiter's syndrome with multiple joint 
pain flare-ups.  

A VA record dated in August 2003 shows that the veteran 
requested a letter to be written for him to show police when 
they pulled him over for not wearing his seat belt.  He 
reported that his pain was too much a times and he could not 
bear to use a seat belt.  The assessment was Reiter's 
syndrome, chronic pain, and suspect depression and anger with 
chronic pain.  The veteran was referred to driver rehab for 
his seat belt request.   

A letter dated in March 2004 from a VA physician's assistant 
shows that the health care provider had worked with the 
veteran since October 2003 when she evaluated him for chronic 
pain and use of alcohol to cope with the pain.  She stated 
that she was amazed that he had not received more evaluation 
and treatment for his severe Reiter's syndrome that was 
originally diagnosed thirty years previously.  She noted that 
the veteran had advanced degenerative changes of the hips, 
spine and hands documented on plain films, limitation of 
lumbar axis, oligoarthritis, and marked pain and stiffness.  
As she began to treat his pain, depression and insomnia with 
medication therapy, the veteran felt able to avoid self 
medicating with alcohol and remained abstinent.  He was on 
the maximum dose of sulfasalazine (3000mg per day) and 
although it had not been very helpful for the pain and 
stiffness, he was encouraged by the health care provider's 
interest in trying what was available.  They were awaiting a 
rheumatology consultation and were hopeful that other 
medications would then be used.  

A VA record dated in March 2004 reflects that the veteran 
stated that he was taking sulfasalazine and thought he was 
getting some improvement in pain and stiffness, but then he 
did a four day tile job and had been nearly immobilized since 
with knee and back pain.  On examination, he stood and walked 
stiffly.  He was instructed to continue the medication.  

A VA record dated in April 2004 shows that the veteran was 
seen in the VA rheumatology clinic.  He reported having 
intermittent migratory joint pain.   He reported that the 
most severe pain was in the lumbar and cervical spine areas 
and in the bilateral PIP joints of the hands.  However, he 
also experienced intermittent symptoms in the shoulders, 
knees, and heels.  He stated that two to five times per year 
he experienced a flare up of symptoms, including edema, and 
increased pain.  On examination, there was mild tenderness 
over the cervical and lumbar spine.  He had mild sausage 
digits with no evidence for current edema, erythema, 
effusion, or induration.  There were no extensor surface 
nodules.  The knees and ankles bilaterally were without 
abnormity, and the feet were within normal limits.  The 
assessment was Reiter's syndrome, and it was noted that the 
patient continues to have significant pain and joint symptoms 
on sulfasalazine therapy.  No other systemic symptoms 
present.  

A rheumatology note dated in June 2004 shows that the veteran 
had to stop taking Enbrel injections due to having chest 
pain, and double and blurred vision.  

The veteran was afforded a VA joints examination in March 
2004.  The report shows that the condition had evidently been 
gradually increasing in severity and intensity over the past 
several years to the point where he had been having extreme 
difficulty performing his usual occupation as a contractor.  
He stated that about a month earlier, he had attempted to lay 
tile, and this caused considerable pain, swelling, and loss 
of mobility for approximately 12 days.  He said that he had 
been unable to work with any degree of frequency because of 
the activity activating pain, swelling, stiffness, and 
limitation of motion in the joints.  At the time of the 
examination, there was no evidence of an acute flare-up, but 
his complaints were primarily reflected not only in his back 
but also in his shoulders, elbows, wrists, hips, knees and 
ankles.  It appeared that the pain was most severe in the 
wrists and was less severe in the hips and shoulder areas, 
although they did give considerable pain.  The veteran 
described having pain in the shoulders being 6 to 8 on a 
scale of 0 to 10.  The elbows were 4 to 7, and the wrists 
were 3 to 10.  The higher numbers reportedly reflected 
severity during flare-ups.  The hips presented with 3 to 8, 
and the knees were 3 to 6 and the ankles were 3 to 10.  The 
veteran stated that swelling varied in severity, and was 
accompanied by an increase in pain.  He also complained of 
limited motion.  Calor was usually present during acute 
flare-ups, particularly in the ankles and wrists more so than 
the hips and shoulder areas.  The patient stated that he had 
acute flare-ups approximately seven to eight times per year 
with marked difficulty functioning and requiring the use of 
crutches.  Usually, during an acute situation he was 
immobilized either in a chair or at rest in bed.  He also had 
to use wrist immobilizers and slings to alleviate his 
discomfort and severe pain.  He also complained of weakness 
during flare-ups which lasted approximately two to three 
weeks.  There were no complaints of locking of any of the 
joints.  An acute flare-up reportedly markedly limited his 
endurance and functional capabilities.  The veteran was on 
sulfa drugs and antidepressants and sleep medications.  He 
was allergic to penicillin.  Precipitating factors were 
usually any type of activity, such as the attempt to tile a 
floor.  Alleviating factors were minimal.  He had 
considerable difficulty alleviating the discomfort and the 
only thing that appeared to help to some degree was bed rest 
or sitting in a chair.  These flare-ups lasted approximately 
two to three weeks during which time he was incapacitated.  
Crutches, braces and slings were used on an as needed basis, 
primarily in an acute flare-up.  He had no weight loss, 
anemia, or other symptoms combination related to Reiter's 
disease.  

On physical examination, he was well developed with multiple 
complaints as described.  There was good and equal strength 
on abductions of both shoulders and fingers.  On measuring 
motion of the shoulders, the left shoulder had passive 
flexion of 120 degrees and active flexion of 95 degrees.  
Passive abduction of the left shoulder was 90 degrees, and 
active abduction of the left shoulder was 90 degrees.  
Extension was 90 degrees passively, and 45 degrees actively.  
The left shoulder had internal rotation to 70 degrees 
passively, and 65 degrees actively.  The findings regarding 
the remaining joints are discussed below.  The diagnoses were 
(1) degenerative joint disease with restricted motion of the 
shoulders, elbows, and wrists, as well as the hips, knees, 
and ankles, secondary to Reiter's syndrome; (2) muscle 
weakness of arms, forearms, and especially the thighs and 
lower legs; and (3) chondromalacia patellae, bilateral, 
secondary to muscle weakness lower extremities.  

The examiner stated that the above diagnoses were documented 
by muscle wasting, as produced by circumferential 
measurements of the musculature, particularly in the thighs.  
It was also further substantiated by limited joint motion.  
There was no evidence of any neurologic deficits emanating 
from the back, as the reflexes were symmetric where evident.  
There was no evidence of dermatome loss and even though there 
was muscle weakness, it appeared to be symmetrical comparing 
the right and left sides.  

After reviewing all of the evidence of record, the Board 
finds that the evidence weighs against the claim for a rating 
higher than 20 percent for the left (minor) shoulder affected 
by Reiter's syndrome.  At the time of the November 2001 
examination, the veteran demonstrated full range of motion.  
Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.  As of the March 2004 examination, 
the Reiter's syndrome of the left shoulder did not limit 
motion to less than shoulder level, as required for a higher 
rating.  The only records specifically addressing the degree 
of limitation of motion reflect that the veteran's actual 
range of motion is to the shoulder level or higher.  The 
treatment records and the examination report show complaints 
of pain, but do not demonstrate additional limitation of 
motion.  VAOPGCPREC 9-98 (August 14, 1998) (the claimant's 
painful motion may add to the actual limitation of motion so 
as to warrant a [higher] rating ....).  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for Reiter's syndrome of the left shoulder 
are not met.  

IV.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Right Shoulder.

After reviewing all of the evidence of record, the Board 
finds that the evidence weighs against the claim for a higher 
rating for Reiter's syndrome of the right shoulder.  The 
Reiter's syndrome of the right shoulder does not limit motion 
to shoulder level.  The treatment records and the examination 
report show complaints of pain, but do not demonstrate 
additional limitation of motion.  The only record 
specifically addressing the degree of limitation of motion is 
the 2004 VA examination report which reflects that the 
veteran's range of motion is to the shoulder level or higher.  
Specifically, the right shoulder exhibited 115 degrees of 
flexion, both passively and actively.  The right shoulder 
also had abduction to 105 degrees passively and actively.  
Earlier in 2001, range of motion was described as full.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for Reiter's 
syndrome of the right shoulder are not met.  

V.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Left Knee.

Knee disorders may be rated based on limitation of motion of 
the joint.  The normal range of motion of the knee is from 0 
to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Diagnostic 
Code 5260 provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  

After reviewing all of the evidence of record, the Board 
finds that the evidence weighs against the claim for a higher 
rating for Reiter's syndrome of the left knee.  The only 
record specifically addressing the degree of limitation of 
motion of the left knee is the March 2004 VA examination 
report which reflects that the veteran's range of motion was 
0 degrees of extension to 100 degrees of flexion.  It was 
further noted that there was good lateral and medial 
stability on stressing both knees in extension as well as in 
flexion.  In November 2001, the knee range of motion was 
noted to be normal.  Therefore, the Board finds that the 
Reiter's syndrome of the left knee does not show actual range 
of motion to a degree warranting a compensable evaluation.  
With consideration of pain, a 10 percent rating has been 
assigned based on the limitation of flexion demonstrated.  
However, extension has consistently been normal.  Absent 
limitation of extension, the veteran is not entitled to a 
higher or separate rating on the basis of limitation of 
motion under Diagnostic Code 5261.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Accordingly, the Board concludes that the criteria 
for a rating higher than 10 percent for Reiter's syndrome of 
the left knee are not met.  

VI.  Entitlement To A Rating Higher Than 10 Percent For
Reiter's Syndrome Of The Right Knee.

After reviewing all of the evidence of record, the Board 
finds that the evidence weighs against the claim for a higher 
rating for Reiter's syndrome of the right knee.  The only 
record specifically addressing the degree of limitation of 
motion of the right knee is the 2004 VA examination report 
which reflects that the veteran's range of motion as 0 
degrees of extension to 105 degrees of flexion.  It was 
further noted that there was good lateral and medial 
stability on stressing both knees in extension as well as on 
flexion.  In 2001, the knee had normal range of motion.  
Therefore, the Board finds that the Reiter's syndrome of the 
right knee does not have actual limitation of motion so as to 
justify a compensable rating.  However, the veteran had pain 
throughout the range of motion on examination, and the pain 
is reflected in the current 10 percent rating as limitation 
of flexion.  As above, extension is normal and a 
higher/separate rating is not warranted.  Id.  Accordingly, 
the Board concludes that the criteria for a rating higher 
than 10 percent for Reiter's syndrome of the right knee are 
not met.  


VII.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Left Elbow.

The elbow may be rated on the basis of the degree to which 
the disorder limits motion of the elbow.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5206, 5207.  Under Diagnostic Code 
5206, a noncompensable rating is warranted if there is 
flexion of the forearm to 110 degrees, while a 10 percent 
rating is warranted if flexion is limited to 100 degrees.  A 
20 percent rating is warranted if flexion is limited to 90 
degrees.  Under Diagnostic Code 5207, a 10 percent rating is 
warranted if extension of the forearm is limited to 45 
degrees.  A 20 percent rating is warranted for extension 
limited to 75 degrees.  The Board notes that under 38 C.F.R. 
§ 4.71, Plate I, normal elbow flexion is from zero to 145 
degrees, supination is to 85, and pronation is to 80 degrees.  

After reviewing all of the evidence of record, the Board 
finds that the evidence weighs against the claim for a higher 
rating for Reiter's syndrome of the left (minor) elbow  The 
only record specifically addressing the actual degree of 
limitation of motion of the left elbow is the March 2004 VA 
examination report which reflects that the veteran's range of 
motion of the left elbow was from minus 10 degrees of 
extension to 115 degrees of flexion.  In 2001, the range of 
motion of the elbows was normal.  Therefore, the Board finds 
that the Reiter's syndrome of the left elbow has actual range 
of motion that does not merit a compensable rating.  With the 
veteran's pain throughout the range of motion on examination, 
the additional limitation of motion due to pain is then 
reflected in the current 10 percent rating.  See VAOGCPREC 9-
98 (August 14, 1998) (provisions [regarding painful motion] 
must be considered in light of the relevant Diagnostic Code 
governing limitation of motion).  Further, extension has been 
consistently normal or better, thereby precluding a separate 
or higher evaluation on that basis.  VAOPGCPREC 9-04  
Accordingly, the Board concludes that the criteria for a 
rating higher than 
10 percent for Reiter's syndrome of the left elbow are not 
met.  



VIII.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Right Elbow.

After reviewing all of the evidence of record, the Board 
finds that the evidence weighs against the claim for a higher 
rating for Reiter's syndrome of the right (major) elbow.  The 
March 2004 medical record specifically addressing the degree 
of limitation of motion of the right elbow reflects that the 
veteran's range of motion of the right elbow was from minus 
10 degrees of extension to 105 degrees of flexion.  In 2001, 
the range of motion was normal.  Therefore, the Board finds 
that the demonstrated limitation of motion is not such to 
justify a compensable rating.  The veteran's pain throughout 
the range of motion on examination supports the 
10 percent rating already in effect for the right elbow 
disability.  Finally, the veteran's demonstrated normal or 
better extension does not justify a separate or higher 
rating.  Id.  Accordingly, the Board concludes that the 
criteria for a rating higher than 10 percent for Reiter's 
syndrome of the right elbow are not met.  

IX.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Left Wrist.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a 10 percent 
rating is warranted for limitation of motion of the wrist 
where dorsiflexion is less than 15 degrees, or where palmar 
flexion is limited in line with the forearm.  Under 
Diagnostic Code 5214, if there is ankylosis of the wrist 
which is favorable in 20 to 30 degrees of dorsiflexion, a 30 
percent rating may be assigned if the major extremity is 
affected, and a 20 percent rating may be assigned if the 
minor extremity is affected.  

After reviewing all of the evidence of record, the Board 
concludes that an increased rating is not warranted.  The 
evidence reflects that the Reiter's syndrome of the left 
wrist is not productive of significant limitation of motion.  
In 2001, both wrists had full range of motion.  On VA 
examination in March 2004, the left wrist had 45 degrees of 
dorsiflexion.  There was no ankylosis of the wrist noted.  
The pain and tenderness associated with disorder is already 
adequately reflected in the current 10 percent rating.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for Reiter's syndrome of the 
left wrist are not met.

X.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Right Wrist.

After reviewing all of the evidence of record, the Board 
concludes that an increased rating is not warranted for the 
Reiter's syndrome of the right wrist.  The evidence reflects 
that the Reiter's syndrome of the right wrist is not 
productive of significant limitation of motion.  On VA 
examination in March 2004, the right wrist had 30 degrees of 
dorsiflexion.  There was no ankylosis of the wrist noted.  
The pain and tenderness associated with disorder is already 
adequately reflected in the current 10 percent rating.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for Reiter's syndrome of the 
right wrist are not met.

XI.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Left Hip. 

38 C.F.R. § 4.71, Plate II, shows that normal flexion of the 
hip is from 0 to 125 degrees, and normal abduction of the hip 
is from 0 to 45 degrees.  Under Diagnostic Code 5251, a 10 
percent rating is warranted if extension of the thigh is 
limited to 5 degrees.  Under Diagnostic Code 5252, a 10 
percent rating is warranted if flexion of the thigh is 
limited to 45 degrees.  A 20 percent rating is warranted if 
flexion of the thigh is limited to 30 degrees.  A 30 percent 
rating is warranted if flexion is limited to 20 degrees.  A 
40 percent rating is warranted if flexion is limited to 10 
degrees.

The treatment records and the examination report show 
complaints of pain, but do not demonstrate significant 
limitation of motion of the left hip.  The 2004 VA 
examination report shows that on straight leg raising the 
left hip moved to 65 degrees.  Passive movement was to 75 
degrees of flexion.  None of the records show limitation of 
flexion to 30 degrees, as is contemplated for a 20 percent 
rating under Diagnostic Code 5252.  Additionally, limitation 
of abduction with motion lost beyond 10 degrees, as is 
required for a 20 percent rating under diagnostic code 5253, 
is not shown.  On the VA examination, abduction of the left 
hip was to 25 degrees on the left.  The current rating 
adequately reflects the impairment due to pain, limitation of 
function and flare-ups associated with the disorder.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for Reiter's syndrome of the 
left hip are not met.

XII.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Right Hip.

The treatment records and the examination report show 
complaints of pain, but do not demonstrate significant 
limitation of motion of the right hip.  The Reiter's syndrome 
of the right hip does not result in limitation flexion to 
significantly less than 45 degrees.  The VA examination 
report shows that on straight leg raising the right hip moved 
to 40 degrees actively, but passive movement was to 50 
degrees of flexion.  None of the records show limitation of 
flexion to 30 degrees, as is contemplated for a 20 percent 
rating under diagnostic code 5252.  Additionally, limitation 
of abduction with motion lost beyond 10 degrees, as is 
required for a 20 percent rating under Diagnostic Code 5253, 
is not shown.  On the VA examination, abduction of the right 
hip was to 30 degrees on the right.  The current rating 
adequately reflects the impairment due to pain, limitation of 
function and flare-ups associated with the disorder.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for Reiter's syndrome of the 
right hip are not met.

XIII.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Left Ankle.

Diagnostic Code 5271 provides that a 10 percent disability 
rating is warranted if there is moderate limitation of motion 
of the ankle.  A 20 percent rating is warranted if there is 
marked limitation of motion.  Normal ankle dorsiflexion is 
from 0 to 20 degrees, and normal plantar flexion of the ankle 
is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Board finds that Reiter's syndrome of the left ankle does 
not result in more than moderate limitation of motion of the 
left ankle.  In November 2001, both ankles had full range of 
motion.  On VA examination in March 2004, the range of motion 
of the left ankle was plantar flexion to 30 degrees.  This is 
more than half of normal plantar flexion.  Dorsiflexion was 
somewhat more limited with motion to 5 degrees.  The Board 
finds that overall such motion most nearly corresponds with 
moderate limitation of motion rather than marked limitation.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for Reiter's syndrome of the 
left ankle are not met.  

XIV.  Entitlement To A Rating Higher Than 10 Percent For
 Reiter's Syndrome Of The Right Ankle.

The Board finds that Reiter's syndrome of the right ankle 
does not result in more than moderate limitation of motion of 
the left ankle.  The veteran demonstrated full range of 
motion in 2001.  On VA examination in March 2004, the range 
of motion of the right ankle was plantar flexion to 35 
degrees.  Dorsiflexion was to 5 degrees.  The Board finds 
that such motion most nearly corresponds with moderate 
limitation of motion rather than marked limitation.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for Reiter's syndrome of the 
right ankle are not met.  


ORDER

1.  A rating higher than 20 percent for Reiter's syndrome of 
the left shoulder is denied.

2.  A rating higher than 10 percent for Reiter's syndrome of 
the right shoulder is denied.

3.  A rating higher than 10 percent for Reiter's syndrome of 
the left knee is denied.

4.  A rating higher than 10 percent for Reiter's syndrome of 
the right knee is denied.

5.  A rating higher than 10 percent for Reiter's syndrome of 
the left elbow is denied.

6.  A rating higher than 10 percent for Reiter's Syndrome of 
the right elbow is denied.

7.  A rating higher than 10 percent for Reiter's syndrome of 
the left wrist is denied.

8.  A rating higher than 10 percent for Reiter's syndrome of 
the right wrist is denied.

9.  A rating higher than 10 percent for Reiter's syndrome of 
the left hip is denied.

10.  A rating higher than 10 percent for Reiter's syndrome of 
the right hip is denied.

11.  A rating higher than 10 percent for Reiter's syndrome of 
the left ankle is denied.

12.  A rating higher than 10 percent for Reiter's syndrome of 
the right ankle is denied.


REMAND

With respect to the claims for higher ratings for Reiter's 
syndrome of the lumbosacral spine and cervical spine, the 
Board notes that the veteran's representative stated in an 
informal hearing presentation dated in July 2005 that the VA 
examination of March 2004 did not provide details specific to 
the back condition.  In reviewing the examination report, the 
Board notes that the examiner stated that "This AIME report 
is for the joints only, as the spine has previously been 
evaluated and given an impairment rating."  Significantly, 
however, that previous VA spine examination was conducted in 
October 2001, prior to a change in the rating criteria.  See 
Schedule for Rating Disabilities, Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and Schedule for 
Rating Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
5243 (2004)).  The VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  

Another VA spine examination is required for proper 
evaluation of the claim as the most recent VA examination was 
conducted prior to the revision of the rating criteria.  A 
new examination would allow an opportunity to obtain 
information necessary for evaluating the spine disorder under 
the new rating criteria.  For these reasons, the Board 
concludes that another spine examination is required.  

In a March 2004 letter, the veteran's physician's assistant 
indicated that the veteran had degenerative changes of his 
hands.  VA records dated in April 2004 also show that the 
veteran reported pain of the proximal interphalangeal (PIP) 
joints of his hands.  These reports raise the claim of 
Reiter's disease affecting the fingers/hands.  This matter is 
inextricably intertwined with the issue on appeal, the proper 
rating for Reiter's syndrome.  As discussed below, the RO 
should develop this matter.   

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disabilities of the lumbosacral and 
cervical spine and identify whether 
Reiter's syndrome also affects the 
fingers/hands.  Any appropriate X-rays or 
other studies should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
spine disorders in detail.  The examiner 
should state the range of motion of the 
veteran's spine, in degrees, noting the 
normal range of motion.  The examiner 
should also describe any incapacitating 
episodes (a period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician) including the frequency 
and duration of any such episodes due to 
the spine.  The examiner should identify 
the limitations on activity imposed by 
the disabling spine condition, viewed in 
relation to the medical history, and 
considered from the point of view of the 
veteran working or seeking work, with a 
full description of the effects of the 
disability upon his ordinary activity.  
An opinion should be provided regarding 
whether pain due to the service-connected 
spine disability significantly limits 
functional ability during flare-ups or 
with extended use.  It should be noted 
whether the objective clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination that could be 
attributed to the service-connected 
disability.  A complete rationale should 
be provided for all opinions offered.  
The claims file should be provided to the 
examiner prior to the examination and it 
is requested that the examiner indicate 
in the examination report if the 
veteran's medical records were reviewed.  
The examiner should also offer an 
assessment as to whether there is 
objective evidence of the presence of 
Reiter's syndrome affecting the 
fingers/hands.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the appellant's claims under 
all appropriate rating criteria.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                        
____________________________________________
	M. SABULSKY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


